895 So.2d 1290 (2005)
Ellis D. BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3762.
District Court of Appeal of Florida, Fifth District.
March 24, 2005.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Lamya A. Henry, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm because a claim under Florida Rule of Criminal Procedure 3.700(c)(1) that a defendant should have been sentenced by the judge who accepted the plea must be preserved to be cognizable on appeal. See Davis v. State, 677 So.2d 1366 (Fla. 4th DCA 1996).
AFFIRMED.
THOMPSON, PLEUS and MONACO, JJ., concur.